Title: From Thomas Jefferson to United States Senate, 24 February 1806
From: Jefferson, Thomas
To: United States Senate


                                                
                            
                        To the Senate of the United States.
                     Feb. 24. 1806.
                            
                        
                  Several vacancies having happened in the army of the United states, during the last recess of the Senate, I
                            granted commissions as stated in the list herein inclosed, marked A. & signed by the Secretary at War, which commissions
                            will expire at the end of the present session of the Senate. I now therefore nominate the same persons for the same
                            appointments.
                        I also nominate the persons, whose names are stated in the list marked B. signed by the Secretary of war for
                            the appointments therein respectively proposed for them.
                        
                            Th: Jefferson
                     
                            
                        
                    